Filed 11/2/20 Castanon v. Long Beach Lesbian etc. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 ALEXA CASTANON,                                                      B303237

           Plaintiff and Appellant,                                   (Los Angeles County
                                                                      Super. Ct. No. 19STCV05359)
           v.

 LONG BEACH LESBIAN AND GAY
 PRIDE, INC., et al.,

           Defendants and Respondents.




     APPEAL from a judgment of the Superior Court of Los
Angeles County, Michael P. Vicencia, Judge. Affirmed.
     Leslie R. Smith for Plaintiff and Appellant.
     Krieger & Krieger, Lawrence R. Cagney, Linda Guthmann
Krieger and Terrence Krieger for Defendants and Respondents.

                                    ____________________
      Plaintiff Alexa Castanon appeals the trial court’s denial of
her petition for writ of mandate under Code of Civil Procedure
section 1085, addressed to the corporate activities of defendant
Long Beach Lesbian & Gay Pride, Inc. (LBLGP). We have
jurisdiction pursuant to Code of Civil Procedure section 904.1,
subdivision (a). Finding that Castanon has failed to demonstrate
error on the part of the trial court, we affirm.
                         BACKGROUND
       Castanon filed the instant petition for writ of mandate in
the superior court on February 20, 2019, naming as defendants
LBLGP and its treasurer, Joseph Olney. This filing followed the
filing by Castanon on December 5, 2018 of a separate action in a
different branch of the superior court for “removal of directors for
fraud, malfeasance and gross misconduct and declaration of
member’s rights,” case No. 18LBCP00073, naming as defendants
LBLGP, Doretha Denise Newman, and LaRhonda Slaughter.
Counsel for defendants in both actions filed a motion to
consolidate the two cases on March 15, 2019. On April 8, 2019,
the two cases were deemed related and assigned for all purposes
to Judge Michael P. Vicencia, the judge in the earlier action. At a
case management conference on June 10, 2019, the trial court set
a hearing date of August 7, 2019, for the petition for writ of
mandate, and laid out a briefing schedule.
       On June 25, 2019, Castanon filed her second amended
petition for writ of mandate (SAP). The SAP alleges that at all
relevant times Castanon was a member in good standing and a
director of LBLGP. The SAP sought from the trial court (a) a
peremptory writ of mandate compelling LBLGP to deliver to
members an annual financial report; (b) a peremptory writ of
mandate compelling LBLGP to allow Castanon to inspect and




                                 2
copy all books and records of LBLGP and to inspect the physical
properties of the corporation; (c) court-ordered appointment of
inspectors or independent accountants to audit the financial
statements and investigate the property, funds, and affairs of
LBLGP; (d) fair and reasonable decisions by the court about
whether to retain the assets and property of LBLGP; (e) an
injunction prohibiting LBLGP from selling or contracting to sell
any of its real property; and (f) dispensing with the rules
governing elections at LBLGP, halting new elections pending
resolution of the earlier action, establishing rules on elections “to
infuse the organization with new members,” filling all empty
vacancies on the board of directors, and allowing for the orderly
operation of LBLGP pending the above steps. Castanon also
asserted the LBLGP could not lawfully pay the legal expenses for
defendants Newman and Slaughter in the first action, where they
were represented by the same defense counsel representing
LBLGP.
      On the same day, June 25, 2019, Castanon filed a 74-page
ex parte application for temporary restraining order barring
LBLGP from selling or contracting to sell any of its properties,
particularly the property located at 707 East 7th Street in Long
Beach, to be heard on June 26, 2019. This same ex parte
application had been made by Castanon on March 1, 2019, before
Judge Mary H. Strobel in Department 82, prior to the case
reassignment. Judge Strobel denied the earlier application. On
June 26, 2019, Judge Vicencia denied this newer application.
      On July 18, 2019, Castanon served a notice of hearing on
her petition for writ of mandate, with the hearing date set for
August 7, 2019. This notice was accompanied by a memorandum
of points and authorities, a request for judicial notice of the




                                 3
earlier action, and a declaration and supplemental declaration of
Castanon attaching numerous exhibits. The notice of hearing
announced that the following items of relief would be sought from
the court:
       “(a) Respondents [LBLGP and Olney] forthwith comply
with the duty of making and delivering to the members an
annual report containing all of the information and financial
statements required by Corporations Code [s]ection 6321;
       “(b) Respondents LBLGP and Olney forthwith permit
[Castanon] and/or her duly authorized representative to inspect
and copy the financial books, records and documents as
authorized by Corporations Code [s]ection 6333, and to afford
such facilities and assistance in the course of this inspection as
the [c]ourt deems proper;
       “(c) the [c]ourt exercise its powers under Corporations Code
[s]ection 6333 and appoint one or more competent inspectors or
independent accountants to audit the financial statements and
investigate the property, funds and affairs of LBLGP, and to
report thereon in such manner as the court may direct;
       “(d) require the individual defendants in the action entitled
Alexa Castanon v. LBLGP, Doretha Denise Newman and
LaRhonda Slaughter, LA.S.C. [c]ase No. 18LBCP00073, to
comply with Corporations Code[ section] 5238[, subdivision ](f)
and forthwith provide LBLGP with an undertaking for any legal
fees advanced and/or sought to be advanced on their respective
behalf, to properly obtain board approval for the advancement of
legal fees and costs before any further fees or costs are advanced,
and require them to repay all sums advanced in violation of
[s]ection 5238[, subdivision ](f); and




                                 4
       “(e) the [c]ourt exercise its authority under Corporations
Code [s]ection 5515 to: (1) dispense with the rules governing
when elections will be held at LBLGP, (2) halt new elections
pending a resolution of the issues raised in the [companion case],
(3) establish rules on promoting membership so as to infuse the
organization with competent officers and directors, (4) determine
who board members are, (5) fill all empty vacancies on the board
of directors, and (6) allow for the orderly operation of LBLGP
pending a full reorganization of the election process.” The
written submissions by Castanon in support of her writ petition
comprised some 275 pages.
       On the same day, July 18, 2019, LBLGP and Olney filed a
memorandum in opposition to Castanon’s SAP that included a
declaration from Olney. On August 2, 2019, LBLGP and Olney
responded to the July 18 filings by Castanon, submitting a
memorandum of points and authorities opposing Castanon’s
points and authorities along with declarations of Newman,
Slaughter, and Lawrence Cagney (LBLGP counsel) as well as
numerous written objections to the evidence offered by Castanon.
No reply papers were filed by Castanon.
       On August 5, 2019, Castanon filed evidentiary objections to
the Olney declaration filed on July 18, 2019, the Slaughter
declaration filed on August 2, 2019, the Newman declaration filed
on August 2, 2019, and the Cagney declarations filed on July 18
and August 2, 2019. On August 6, 2019, LBLGP and Olney filed
a verified response to Castanon’s SAP, denying most of the
averments.
       On August 6, 2019, LBLGP filed a supplemental
declaration of Cagney concerning evidence produced by
godaddy.com, an internet service provider, stating that the actual




                                5
registrant for a rival website critical of LBLGP1 was Leslie
Smith, counsel for Castanon. This evidence was obtained by
subpoena over Castanon’s objection.
       The record before us indicates that the trial court held a
hearing on August 7, 2019, to consider the petition for writ of
mandate. The only record of these proceedings is a minute order
dated August 7, 2019, which states in its entirety: “Matter is
called for hearing. [¶] LaRhonda Slaughter and Wayne Manous
are sworn and testify for [Castanon]. [¶] Hearing – Other
Election is scheduled for 08/15/2019 at 10:00 AM in Department
S26 at Governor George Deukmejian Courthouse. [¶] [LBLGP]
is ordered to prepare and submit a [p]roposed order.”
       On August 9, 2019, the trial court filed an amended order
re procedures for LBLGP’s 2019 elections. This document recites
that it is based on the court’s “[h]aving read and considered the
parties’ briefs, having considered the oral argument of counsel,
having received the oral testimony of LaRhonda Slaughter and
Wayne Manous, [and] having received an agreement and
stipulation from the parties” from which the court found good
cause to establish the procedures set out in the order. The order
provided for the LBLGP elections to be held on the evening of
August 14, 2019, with the cast ballots to be placed in sealed
envelopes and brought to the court the next morning, August 15,



      1 The  subpoena sought “documents identifying the
registrant or owner of the anonymously registered website
‘longbeacbgaypride.org’ (‘the counterfeit website’) which is not
affiliated with [LBLGP]. That website includes a call to boycott
LBLGP and accuses its leaders of serious misconduct and even
fraud.”




                                6
where the court would supervise the opening of the envelopes and
counting of the ballots.
       The next event reflected in the record occurred on
August 15, 2019, in another minute order entitled “Hearing –
Other Election.” This document states, in pertinent part:
“Matter is called for hearing. [¶] LaRhonda Slaughter and
Wayne Manous are sworn and testify. [¶] Elections are held. [¶]
As to the 3-year membership elections, the voting results are as
follows: [¶] Alexa Castanon – 8 votes for, 12 votes against . . . .”
       Subsequently, on October 23, 2019, the trial court filed a
further order denying the petition for writ of mandate. After
reciting the items of relief requested by Castanon, the court
stated: “Having read and considered the parties’ briefs, having
considered the oral argument of counsel, having received the oral
testimony of LaRhonda Slaughter and Wayne Manous, and
having received an agreement and stipulation from the parties,
on August 8, 2019, the Court issued an Amended Order re
Procedures for Respondent Long Beach Lesbian & Gay Pride’s
2019 Election. Pursuant to that [o]rder, Respondent Long Beach
Lesbian and Gay Pride, Inc. conducted its 2019 election of
members, directors and officers on August 14, 2019. This Court
counted the ballots cast in that election in open court on
August 15, 2019. The election results are set forth in the Court’s
August 15, 2019 minute order herein. Among such results,
Petitioner Alexa Castanon failed to receive votes sufficient to
return her to membership in Respondent Long Beach Lesbian &
Gay Pride, Inc. and is therefore no longer a member of such
organization or its Board of Directors. [¶] Having read and
considered the Second Amended Petition, Petitioner’s
Memorandum of Points and Authorities, the Declarations of




                                 7
Alexa Castanon in Support Thereof and Respondents’ Opposing
briefs and evidence, and having supervised Respondent Long
Beach Lesbian & Gay Pride, Inc.’s 2019 election, and having
declined to grant any of the relief specified in Petitioner’s Second
Amended Petition for Writ of Mandate, [¶] IT IS HEREBY
ORDERED that: [¶] Petitioner’s Second Amended petition for
Writ of Mandate is DENIED in its entirety.”
       Castanon filed a notice of appeal on December 24, 2019.
The trial court entered a formal judgment of dismissal on
January 3, 2020. We deem the appeal timely.2
                          DISCUSSION
A.     Standard of Review
       Castanon argues that this appeal presents “pure questions
of law” based on facts that Castanon claims were “unrefuted” in
the trial court. We find no merit in this argument.
       Hundreds of pages of documentary evidence were
submitted to the trial court by the parties, and extensive written
objections to virtually all of this evidence were submitted by both
sides. In addition, the record reflects that the trial court received
oral testimony, as well as hearing arguments of counsel, on at
least two occasions.3 The facts below were plainly not


      2In accordance with rule 8.104(d)(2) of the California Rules
of Court, we treat the notice of appeal as having been filed
immediately after the entry of judgment.
      3 The instant case thus stands in distinction to a situation
such as that in People v. Ogunmowo (2018) 23 Cal. App. 5th 67, 79-
80, where the trial court was ruling based only on declarations
without live testimony and without evidentiary objections. In the
present case, among other things, the trial court had the




                                  8
undisputed, notwithstanding Castanon’s opinion that the facts
were “unrefuted.”
       “In reviewing the trial court’s ruling on a writ of mandate
(Code Civ. Proc., § 1085), the appellate court is ordinarily
confined to an inquiry as to whether the findings and judgment of
the trial court are supported by substantial evidence.” (Saathoff
v. City of San Diego (1995) 35 Cal. App. 4th 697, 700; accord,
Dolan-King v. Rancho Santa Fe Assn. (2000) 81 Cal. App. 4th 965,
974; Rodriguez v. Solis (1991) 1 Cal. App. 4th 495, 502.) Only in
cases where the underlying facts are genuinely undisputed does
the appellate court resolve questions of law. (Ibid.)
       “Our review of the trial court’s ruling is conducted
according to the usual principles: In reviewing determinations of
fact, all factual matters are viewed most favorably to the
prevailing party, with all conflicts resolved in favor of the
judgment appealed from; we determine only whether any
substantial evidence supports the conclusion reached by the trier
of fact. (Committee for Responsible Planning v. City of Indian
Wells (1989) 209 Cal. App. 3d 1005, 1010-1011 . . . .) Regarding
the trial court’s use of a particular legal standard, in the absence
of a contrary indication in the record, we assume a correct
standard was used in ruling on the petition. (Id. at p. 1011.) ‘ “A
judgment or order of the lower court is presumed correct. All
intendments and presumptions are indulged to support it on
matters as to which the record is silent, and error must be
affirmatively shown.” ’ (Denham v. Superior Court (1970) 2




opportunity to observe the demeanor and credibility of several of
the declarants who had submitted written evidence.




                                 9
Cal. 3d 557, 564 . . . .)” (Consaul v. City of San Diego (1992) 6
Cal. App. 4th 1781, 1792, fn. omitted.)
       “The exercise of jurisdiction in mandamus rests to a
considerable extent in the wise discretion of the court.”
(McDonald v. Stockton Met. Transit Dist. (1973) 36 Cal. App. 3d
436, 440.)
       “Although mandamus is generally classed as a legal
remedy, the question of whether it should be applied is largely
controlled by equitable considerations. (Dowell v. Superior Court
(1956) 47 Cal. 2d 483 . . . .)” (Genser v. McElvy (1969) 276
Cal. App. 2d 709, 711; accord, Dare v. Board of Medical Examiners
(1943) 21 Cal. 2d 790, 795; Curtin v. Department of Motor Vehicles
(1981) 123 Cal. App. 3d 481, 485.) Accordingly, “one who seeks the
aid of a court in obtaining the remedy of mandamus must come
into court with clean hands.” (Draper v. Grant (1949) 91
Cal. App. 2d 566, 571.)
B.     The Record Before This Court
       We immediately confront the problem that Castanon has
failed to furnish an adequate record demonstrating error on the
part of the trial court. It is not our role, in these circumstances,
to independently reweigh the voluminous evidence submitted by
the parties to determine whether we agree with the trial court’s
decision. Rather, we are governed by the substantial evidence
and abuse of discretion standards of review described above. And
Castanon has not facilitated this review.
       First, Castanon failed to make a timely request for a
statement of decision from the trial court as to its ruling on her
petition for writ of mandate.




                                10
       Second, Castanon has not furnished a transcript of either of
the trial court hearings, on August 7 and August 15, 2019, at
which testimony was taken and rulings were made.
       On the first point, the doctrine of implied findings compels
us to conclude that the trial court found against Castanon on the
merits of her petition for writ of mandate. “The doctrine of
implied findings requires the appellate court to infer the trial
court made all factual findings necessary to support the
judgment. (Sammis v. Stafford (1996) 48 Cal. App. 4th 1935,
1942 . . . .) The doctrine is a natural and logical corollary to three
fundamental principles of appellate review: (1) a judgment is
presumed correct; (2) all intendments and presumptions are
indulged in favor of correctness; and (3) the appellant bears the
burden of providing an adequate record affirmatively proving
error. (In re Marriage of Arceneaux (1990) 51 Cal. 3d 1130,
1133 . . . ; Denham v. Superior Court [, supra,] 2 Cal.3d [at p.]
564 . . . ; Maria P. v. Riles (1987) 43 Cal. 3d 1281, 1295 . . . .)”
(Fladeboe v. American Isuzu Motors Inc. (2007) 150 Cal. App. 4th
42, 58.)
       On the second point, failure to provide reporter’s
transcripts, the analysis is similar. “ ‘ “[I]f any matters could
have been presented to the court below which would have
authorized the order complained of, it will be presumed that such
matters were presented.” ’ (Bennett v. McCall (1993) 19
Cal. App. 4th 122, 127 . . . .) This general principle of appellate
practice is an aspect of the constitutional doctrine of reversible
error. (State Farm Fire & Casualty Co. v. Pietak (2001) 90
Cal. App. 4th 600, 610 . . . .) ‘ “A necessary corollary to this rule is
that if the record is inadequate for meaningful review, the
appellant defaults and the decision of the trial court should be




                                 11
affirmed.” ’ (Gee v. American Realty & Construction, Inc. (2002)
99 Cal. App. 4th 1412, 1416 . . . .)” (Foust v. San Jose Construction
Co., Inc. (2011) 198 Cal. App. 4th 181, 187.)
C.     Conclusion
       We are satisfied that substantial evidence supported the
trial court’s rulings in this matter, and that no abuse of discretion
has been demonstrated by Castanon. In the absence of an
affirmative showing of error by Castanon, we affirm the trial
court. (Consaul v. City of San Diego, supra, 6 Cal.App.4th at
p. 1792.)
                           DISPOSITION
       The trial court’s judgment dismissing Castanon’s petition
for writ of mandate is affirmed. LBLGP and Olney shall recover
their costs on appeal.
       NOT TO BE PUBLISHED


                                           SINANIAN, J.*

We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.


      * Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 12